Citation Nr: 1414425	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-07 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a foot disability manifested by pain with swelling.

2.  Entitlement to service connection for a disability manifested by enlarged lymph nodes.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 2006 to December 2007, with four months and four days of prior active service; she had additional periods of active duty for training (ACDUTRA) with the Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a November 2013 decision, the Board decided various rating issues.  It also remanded the instant issues for additional development.


FINDINGS OF FACT

1.  A chronic foot disability was not manifest during active service and the current foot disability is unrelated to such service.

2.  There is no current disability manifested by enlarged lymph nodes that is related to service.


CONCLUSIONS OF LAW

1.  A chronic foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  A disability manifested by enlarged lymph nodes was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

A February 2008 letter discussed the evidence necessary to support claims for service connection.  The Veteran was informed of the allocation of responsibilities between herself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of her claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect to VA's duty to assist, service treatment records and VA treatment records, as well as private records, have been obtained and associated with the claims file.  VA examinations have been conducted.  The Board finds that the examination reports are adequate, in that they were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate evaluations.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Foot Disability

Service treatment records reflect the Veteran's complaints of right foot pain in August 2006.  The Veteran denied injury.  A diagnosis of plantar fasciitis was made.  In December 2006, the Veteran was again seen for pain and swelling of her right foot.  The provider noted that the symptoms had begun two months previously.  The impression was right plantar tendonitis.  A January 2007 line of duty determination indicates that the Veteran's foot pain had been incurred in the line of duty.

On VA general medical examination in February 2008, the Veteran reported that she had increased stinging and swelling in her left foot while at Camp Atterbury in 2006.  She stated that she went to sick call and was given topical medication and was told to roll her foot on a can for plantar fasciitis, and was then placed on crutches and bed rest for 72 hours, with temporary improvement.  She reported that while she was in Kosovo her left foot pain returned.  She noted improvement since discharge.  Physical examination revealed a normal gait with no limitation on standing during examination.  There was no pain to palpation.  The Veteran was able to stand on her toes and rock on her heels.  Range of motion was full and strength was normal.  Uneven shoe wear with increased wear on the left lateral heel was noted.  The examiner concluded that there was no pathology on which to render a diagnosis referable to the Veteran's left foot.  

A September 2008 VA podiatry consultation report indicates that the Veteran's chief complaint was a painful heel.  Following examination, the assessment was functional hallux limitus causing plantar fasciitis due to an excessive abducted pronated gait pattern; and hallux extensus bilaterally, left greater than right.  

In June 2011 the Veteran was referred for a podiatry consultation based on complaints of bilateral foot pain.  On podiatry consultation in August 2011, the Veteran presented with right heel pain and tenderness under the left toes after walking.  Following examination, the assessment was flexor tendonitis of the left foot and plantar fasciitis.

In September 2011, the Veteran was again seen by podiatry.  She complained of painful heels, right greater than left.  Following examination, the assessment was heel arthralgia bilaterally.  

On VA general medical examination in April 2012, the Veteran's feet were examined.  The examiner noted that there was no tenderness.  X-rays were within normal limits.  He determined that there was no diagnosis because there was no pathology.

A May 2013 VA problem list includes fasciitis.

On VA examination in December 2013, the examiner did not document a physical examination of the Veteran's feet or include a discussion of her history in that regard.  Nevertheless, he concluded that plantar fasciitis was due to service.  He reasoned that an August 2006 service treatment record indicated plantar fasciitis, and that the Veteran had stated that the condition was ongoing.  He further stated that the Veteran had been treated for the condition by VA in September 2011.  

In February 2014, a VA physician reviewed the record.  She concluded that the foot condition experienced by the Veteran during active duty was acute, limiting, and transient in nature and thus less likely than not related to the current foot conditions.  She noted that her comprehensive review of the clinical files and current medical literature stood as the foundation of her medical opinion.  She reviewed the record, to include service treatment records showing treatment for plantar fasciitis of the right foot in August 2006.  She noted that the condition was treated conservatively with medication and that the remaining active duty file was silent for additional right and/or any left foot problems.  She concluded that it was at least as likely as not that the right foot condition was acute, limiting, and transient in nature.  She further noted that the February 2008 VA examination was silent for pain and swelling of the feet and that the Veteran's gait was normal.  She indicated that the examination report included the Veteran's report of a left foot condition during active duty in 2006 and subsequently.  She concluded that any left foot condition was acute,  limiting, and transient in nature and thus less likely as not "nexus to or aggravated cause of her current foot conditions."  She acknowledged that there appeared to be confusion regarding the foot in question in the claim, considering that the service treatment records referenced a right foot condition but that the Veteran recalled a left foot condition during her 2008 VA examination.  She noted that anatomically, the medical literature implies that feet are independent and separate parts of the body and therefore not dependent on each other.  She noted that a problem on one side of an extremity was not a problem on the other, and that therefore, it was less likely than not that there was a nexus or connecting thread of clinical evidence in the current medical literature or within the clinical file to support the Veteran's recurrent episodes despite her competency in describing her symptoms.  She pointed out that this was further supported by the lack of pathology and clinical evidence reviewed in the February 2008 foot examination as stated by the examiner and the physician who cosigned the examination report.  She additionally stated that she was in total disagreement with the December 2013 VA examiner's opinion, indicating that the examiner's rationale was scant and imprecise.  She specified that there was a lack of recognition of the extremity in question and the acute and transient nature of the active duty condition.

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed foot disability.  While the post-service records include diagnoses of plantar fasciitis and arthralgia, the most competent and probative evidence of record does not etiologically link any foot disability to service or any incident therein.  Notably, on examination in February 2008, the examiner indicated that there was no pathology on which to render a diagnosis.  A post-service diagnosis referable to the Veteran's feet was not rendered until September 2008, nearly two years following the documented in-service complaints of right foot symptoms.  

The Board acknowledges that the December 2013 VA examiner provided a diagnosis of plantar fasciitis and indicated that it was related to service.  As noted, the examination report containing this diagnosis and opinion did not indicate that a physical examination was conducted.  Moreover, the physician who reviewed the file in February 2014 specifically disagreed with the December 2013 examiner and concluded that the current foot complaints were not related to service.  In assigning high probative value to the VA physician's February 2014 opinion, the Board notes that she had the claims file for review and specifically discussed evidence contained in the claims file, including service treatment records and the previous 2008 and 2013 examination reports.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  Rather, she directly addressed the 2013 examiner's conclusion and indicated that she disagreed.  She further discussed the basis for her disagreement with the 2013 examiner.  The Board thus finds the VA physician's February 2014 opinion to be of greater probative value than the conclusions of the December 2013 examiner and the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran asserts that her current foot diagnoses are related to service, the Board observes that she may attest to factual matters of which she has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  She is competent to report incidents and symptoms in service and symptoms since then.  She is not, however, competent to render an opinion as to the cause or etiology of any currently diagnosed foot disability because she does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  As discussed, the VA physician who reviewed the file in February 2014 considered the Veteran's documented history, but ultimately concluded that the current foot complaints are not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  Even if the Veteran's statements asserting that her current foot complaints are related to service were found to be competent, credible and probative, they are still outweighed by the physician's opinion.  As noted, the opinion was provided by a medical professional who reviewed the history and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses referable to the Veteran's feet, the preponderance of the evidence is against finding that any diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013). 

	Disability Manifested by Enlarged Lymph Nodes

The Veteran maintains that service connection is warranted for disability manifested by enlarged lymph nodes on the basis that such were diagnosed shortly following her discharge from active service.  She states that she has experienced enlarged lymph nodes since service.  

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a disability manifested by enlarged lymph nodes.  

The report of a January 2008 VA hematology-oncology consultation indicates that CT scan findings included several prominent axillar lymph nodes bilaterally, but were not enlarged by application of CT size criteria.  The provider noted that there was no mediastinal or hilar lymphadenopathy, and no significant inguinal lymphadenopathy.  He indicated that "prominent" was not synonymous with abnormal.  He advised that CT should be repeated in three months to determine whether the prominent lymph nodes would change to abnormal by size.  He concluded that with the present findings, and considering that a complete blood panel was within normal limits, he would not pursue any further workup as neck exploration was not justified for a diagnosis of prominent lymph nodes that are of normal size.  

On VA examination in February 2008, the Veteran reported that enlarged lymph nodes were found on MRI and CT scan of her neck in January 2008.  The examiner noted that CT scan of the abdomen and chest revealed mildly prominent bilateral axillary lymph nodes.  The Veteran reported that she had not noticed any enlarged lymph nodes.  She additionally denied bleeding, gastrointestinal symptoms, chills, fever, night sweats, weight loss, or other symptoms.  She denied treatment, hospitalization, and surgery.  The examiner noted that the Veteran's VA provider stated that he would not pursue further workup for prominent lymph nodes that were or normal size.  Physical examination revealed a small, slightly tender, palpable, moveable 0.4 centimeter lymph node in the left axilla.  There was no edema, sign of bleeding, or anemia.  The diagnosis was enlarged lymph nodes, not pathologic at this time.

The report of a March 2008 CT scan indicates the providers notation of lymph nodes on CT scan that were not palpable on examination.  

On routine examination in May 2011, the provider noted that there was no lymphadenopathy.  He indicated that CT scan would be repeated for stability.

In July 2011 the provider noted that repeat CT was stable and that there was no need for repeat imaging.  

A May 2013 VA primary care physicians assistant note includes an impression of lymphadenopathy of the neck.  The provider noted that repeat CT was stable and that there was no need for repeat imaging.  

On VA examination in December 2013, the examiner noted a diagnosis of lymphadenopathy initially made in the 2000s.  He indicated that the Veteran had enlarged neck lymph nodes in service, and that an oncologist had stated that it was not cancer but just prominent lymph nodes.  He diagnosed lymphadenopathy related to service.  He indicated that it was not pathologic and that it was a normal variation.  He also stated that the Veteran did not have a pathologic lymph node condition that had a name.

Upon review of the record, the Board has concluded that service connection is not warranted for a disability characterized by lymphadenopathy.  While the record includes lymphadenopathy in assessments and problem lists, there is no indication of a pathologic condition related to or resulting from the Veteran's prominent lymph nodes.  The Board acknowledges that the December 2013 VA examiner stated that lymphadenopathy was related to service; however, he went on to state that this was a normal variation and that the Veteran did not have a pathologic lymph node condition that had a name.  In sum, there is no evidence of a current disability manifested by enlarged lymph nodes.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for Meniere's disease, and the claim must be denied.  Because the preponderance of 

the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a foot disability manifested by pain and swelling is denied.

Entitlement to service connection for a disability manifested by enlarged lymph nodes is denied.




___________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


